Citation Nr: 1452749	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  13-19 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for loin pain hematuria syndrome, claimed as pelvic and/or uterine pain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2008 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The Veteran testified at a hearing before the undersigned in October 2014.  A transcript of that hearing is of record.

The issue(s) of service-connection for anemia and/or chronic fatigue have been raised by the Veteran and her representative during a hearing before the Board, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current loin pain hematuria syndrome had its onset in service.





CONCLUSION OF LAW

The criteria for service connection have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for her currently diagnosed loin pain hematuria syndrome, which she contends began in service and has been recurrent since that time.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease/injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

The Board finds that the Veteran's current loin pain hematuria syndrome had its onset in service.  She reported intermenstrual bleeding and pain located in and around her pelvis during service, as documented in her service treatment records (STRs).  She testified that she told her treating providers that her bleeding was different than that which occurs during menstruation.  See Hearing Tr. at 5.  She also complained of dysuria on multiple occasions.  See 2009 STRs.  A urinalysis performed in March 2009 showed trace amounts of blood and protein in her urine.  See March 2009 STR.  Her symptoms worsened, and she began experiencing heavy bleeding and severe pain for up to one week before and one week after the end of her menstrual period.  An August 2009 ultrasound revealed a small nabothian cyst and abnormal endometrium; however, a saline sonogram perform in November 2009 showed the endometrial wall to be within normal limits, with some irregularity, and no mass visualized.   The Veteran was treated with birth control and her symptoms improved for a short time.  

After her separation from service, she experienced the same type of intermenstrual bleeding, to a lesser degree, and occasional flank pain.  See April 2010 VA Examinations.  These symptoms continued and worsened until finally, in early 2011, she received a urological workup after presenting with symptoms of gross hematuria and severe flank pain.  See 2011 Medical Records.  She informed her treating physicians that she had experienced this same bleeding and pain during service.  See id.  After testing, she was diagnosed with loin pain hematuria syndrome.  See id.  

The Veteran is competent to give testimony concerning her symptoms, and the Board finds her testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Although there is no medical opinion of record that a nexus exists between the Veteran's symptoms during service and her post-service diagnosis, such evidence is not necessary.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran's treating physician provided a statement that loin pain hematuria syndrome causes flank pain and trace amounts of protein in the urine.  See October 2014 Statement.  As noted above, the Veteran exhibited both of these symptoms during service.  This evidence, along with the Veteran's own testimony, is sufficient to establish by an equipoise standard that her current loin pain hematuria syndrome had its onset in service.  As such, the Board concludes that the criteria for service connection have been met.  


ORDER

Service connection for loin pain hematuria syndrome, claimed as pelvic and/or uterine pain, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


